Filed 7/16/14 In re K.D. CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re K.D. et al., Persons Coming Under the
Juvenile Court Law.


SAN MATEO COUNTY CHILDREN
AND FAMILY SERVICES AGENCY,
         Plaintiff and Respondent,                                   A138122
v.
                                                                     (San Mateo County
D.W. et al.,                                                         Super. Ct. No. 72958, 82276, 82277)
         Defendants and Appellants.



         The mother of three minors (two girls and one boy ages 1, 3, and 11 at the time
this proceeding was commenced), and the presumed father of two of the minors, appeal
from the dispositional order of the juvenile court declaring the minors to be dependant
children and placing them with a foster parent approved by respondent San Mateo
County Children and Family Services Agency (Agency).
         The court sustained the following allegations of the amended petition filed by the
Agency on December 14, 2012:
         “The child has suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness . . . . [¶] as a result of the failure or inability of his or her
parent . . . to supervise or protect the child adequately. . . . [¶] On November 6, 2012,
while the Agency was investigating an unexplained injury to [the younger daughter, she]


                                                             1
stated that the father . . . pulls her arm and she is being ‘whooped’ with a belt on the
buttocks by her parents. [The daughter] further reported that the father hits [the
daughter’s brother], age twenty-three months, with a green plastic bat, and that the
mother ‘whoops’ their half-sibling . . . . On November 12, 2012, the Agency filed
WIC 300 (b) petitions regarding the children, and at the initial Hearing on November 14,
2012, the court ordered the parents to cooperate with unannounced visits to the family’s
home and the children’s schools. However, since that time, the Agency has made
numerous efforts to visit the family and verify the children’s safety, and the parents have
remained uncooperative. On December 6, 2012, the Agency learned that the family has
moved out of their residence; the parents have refused to provide the Agency with their
current address. Further, although the court issued Protective Custody Warrants
regarding all three children on December 11, 2012, . . . [two of the minors] were taken
into protective custody on December 12, 2012 [and] the parents have refused to discuss
the whereabouts of [the third child]. The parents’ history of violent and abusive
behavior, ongoing uncooperativeness with the Agency, and disregard for the court’s
orders place [the children] at risk of harm in the care of the parents.
       “The family has an extensive history of involvement with Child Protective
Services and the Juvenile Court in San Mateo and San Francisco Counties, in that:
       “On or about June 7, 2004, the mother hit [the older daughter] . . . with a belt,
resulting in deep bruises to the child’s buttocks, lower back, and both legs. A
WIC 300 (a) petition was filed, and on September 15, 2004, the petition was sustained
and [the child] was declared a Dependent of the San Mateo County Juvenile Court in
out-of-home placement. Family Reunification services were provided to the mother and
[the daughter’s] father [not the appellant here], and on March 15, 2005, [the daughter]
was returned to the mother’s care. Family Maintenance services were provided until
September, 15, 2005, when [the daughter’s] Dependency status was terminated.
       “On or about November 20, 2008, [the older daughter] . . . was removed from the
mother’s care and detained in the protective custody by San Francisco County Children
& Family Services, following [the daughter’s] disclosure that her mother routinely


                                              2
disciplined her by hitting her with a belt, a spatula, and her hands. Further, the mother
refused to cooperate with the Agency in that she would not allow the social worker to
meet with her or the children. As a result, WIC 300 (a), (b), (c), (g), and (j) petitions
were filed regarding [the daughters] . . . . On February 9, 2009, the petition regarding
[the older daughter] was sustained, she was declared a Dependent of San Francisco
Juvenile Court and she was ordered to be returned to the mother’s care, with Family
Maintenance services in place; the petition regarding [the younger daughter] who had not
been removed from the mother’s care, was dismissed. Family maintenance services were
provided until August 12, 2010, when Dependency status was terminated.
       “On March 27, 2012, [the younger daughter] . . . witnessed a domestic dispute
between the parents, . . . in which the parents yelled at each other and engaged in a
physical conflict in which they tussled and fell to the ground. The mother ultimately
stabbed [the father] in back of the left shoulder with a steak knife. Further, the front door
jamb was split, and the mother alleged that [the father] had kicked in the front door when
she attempted to force him to leave. Initially the mother did not allow the Agency to
assess the children’s safety or make a plan to prevent them from being harmed during any
other altercations between her and [the father]. WIC 300 (b) and (j) petitions were filed
on behalf of the children on May 1, 2012. The mother and [the father] remained
uncooperative for much of the investigation period, but eventually agreed to participate in
Voluntary Services, to include anger management and domestic violence services. At the
Jurisdiction Hearing on June 14, 2012, the petitions were dismissed. Since that time, the
mother and [the father] failed to participate in any of the services outlined in the
Voluntary Case Plan, and did not maintain contact with the Agency.
       “The parents’ history of violent and abusive behavior, ongoing uncooperativeness
with the Agency, and disregard for the court’s orders place [the children] at risk of harm
in the care of the parents.”
       The court sustained the allegations “[b]ased on the evidence presented and the
[Agency] reports received, combined with the . . . long history of referrals to the
Agency.” The court laid particular emphasis on two factors: (1) the “lack of candor on


                                              3
the part of both [parents] in terms of dealing with the situation of the domestic violence
incident in March . . . that one strikes me as . . . being the most egregious in terms of my
concerns with regard to the safety and well-being of these children. And they had the
opportunity . . . to utilize services . . . . And they didn’t do it”; and (2) “another thing that
struck me as being extremely unsettling was . . . knowing that an investigation by the
Agency is going on, . . . [mother] moves, doesn’t tell anybody where she is going.” The
court also noted to mother’s counsel: “Ms. Williams, we have heard virtually nothing
from your client.”
       The court announced its dispositional order as follows:
       “I agree with Ms. Williams [counsel for mother] as to the responsibilities of the
court in connection with the children. I agree that I have to find, by clear and convincing
evidence, that there is substantial danger to the children’s physical or emotional
well-being and there is no reasonable means to protect the children without such removal.
       “That is a direct quote from your trial brief, Ms. Williams. In fact, I highlighted it
when I read it. And I’m making just such a finding here.
       “There is a long history . . . of physical abuse.
       “There is domestic violence in the home. Domestic violence of stabbing.
Domestic violence is an argument. Domestic violence is a threat. And if that doesn’t
create an emotionally abusive situation, I don’t know what does.
       “You have to deal with this before you can be good parents to your children. You
are very, very fortunate to have such a large and supportive family to be willing to take
on the responsibility that, apparently, both of you are unwilling to deal with after having
done nothing about it last year. That is extremely disturbing to the court.
       “The history of working with the Agency was abysmal, abysmal last year. And
even after you made an agreement, there were two other . . . incidents reported . . . that
would qualify as domestic violence.
       “I’m finding, by clear and convincing evidence, it is in the best interests of the
children to be removed from the care and custody of their parents. That being said, . . . I
still hold out hope for both of you. Because it is . . . equally clear to me that you both


                                               4
care about your children and love your children deeply. But is time to step up and do
something about it so that you are not going back and forth and involved with the system
on such a regular basis and having to count on your extended family to care for your
children because of your unaddressed issues.
       “You are going to be given the opportunity to address these issues and put these
things behind you. That should be the goal. This should be viewed as an opportunity.
The two younger children, . . . probably at their age, would not even remember being
exposed to the domestic violence.
       “[The older daughter] seems like a very good kid and loves you [addressing the
mother]. It is clear. It is very clear. And I’m giving you what I perceive the opportunity
to become an even better mother to her. I mean, it is clear to me that you are concerned
about her education. When you are involved, she thrives with her education. She loves
you dearly. You have a situation . . . now where, if you utilize the services, the remainder
of her school career and hopefully the remainder of her and your life will be even better.
       “. . . [A]lso, we spent, here in San Mateo County, significant time, effort and
energy on this case. . . . The sooner the services begin, the better as far as the court is
concerned.”
       Mother contends: “Reversal of the Orders on Jurisdiction and All Subsequent
Orders is Called for Because There is Insufficient Evidence to Support the Finding that
the Children Come within Subdivision (b) of Section 300” of the Welfare and Institutions
Code. The contention is without merit.
       At the start of the jurisdictional hearing, and without objection from either parent,
the court received in evidence four reports from the Agency. Those reports are legally
admissible evidence, notwithstanding that a report is itself hearsay and may contain
multiple levels of hearsay. (Welf. & Inst. Code, § 281; In re Cindy L. (1997) 17 Cal. 4th
15, 21-31.) At a jurisdictional hearing, the report is, by itself, sufficient for a
jurisdictional finding. (Welf. & Inst. Code, § 355, subds. (b), (c); Cal. Rules of Court,
rule 5.684, subds. (c)-(d).) Those reports have been reviewed, and they fully support the
quoted allegations. Moreover, any one of the findings concerning the father would


                                               5
suffice for the assertion of jurisdiction, because “a jurisdictional finding good against one
parent is good against both.” (In re Alysha S. (1996) 51 Cal. App. 4th 393, 397.)
       Next, both parents attack the decision to remove they children as lacking proof
that removal was necessary. “Before the court may order a child physically removed
from his or her parent, it must find, by clear and convincing evidence, that the child
would be at substantial risk of harm if returned home and that there are no reasonable
means by which the child can be protected without removal. [Citations.] The
jurisdictional findings are prima facie evidence that the child cannot safely remain in the
home. [Citation.] The parent need not be dangerous and the child need not have been
actually harmed for removal to be appropriate. The focus of the statute is on averting
harm to the child. [Citations.] In this regard, the court may consider the parent’s past
conduct as well as present circumstances. [Citation.]” (In re Cole C. (2009)
174 Cal. App. 4th 900, 917.)
       Here, there was proof of actual harm, and the parents’ history gave ample ground
for reasonable apprehension of substantial risk if the children were returned to the setting
where the mother had so recently stabbed the father after having failed to benefit from the
services proffered in previous dependencies. The case worker put it plainly: “The
history of the family, and their behavior during the current case makes it extremely clear
that the only way in which the children will be safe while the parents




                                              6
have an opportunity to engage in services to work on their anger management and
parenting skills is through out-of-home care an intensive intervention and supervision by
the Agency.”
      The dispositional order is affirmed.




                                                 _________________________
                                                 Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Brick, J.*




*
 Judge of the Alameda County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             7